DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 14, filed 6/29/2022, with respect to the status of the claims is hereby acknowledged. 
Applicant’s arguments, see pg. 14-19, filed 6/29/2022, with respect to the rejection of the claims under 35 U.S.C. 103 are hereby acknowledged. The examiner notes that the applicant’s arguments are directed, in part, to the newly amended limitations not previously presented. Furthermore, the applicant submits that the combination of Lykes, Sherwin, Miller, Simms, and TVTechnology of record do not render obvious the claimed limitation (i.e., "wherein the generated unified metadata file comprises a plurality of category nodes with associated attributes for each distribution platform of the plurality of distribution platforms, and wherein the associated attributes in the generated unified metadata file shared with each of the plurality of distribution platforms, is included in the unified metadata file based on at least a programming schedule of the received linear media feed and an asset distribution interface (ADI) specification required by each of the plurality of distribution platforms" as recited in amended independent claim 1.). The examiner respectfully disagrees. 
First, in reviewing the applicant’s arguments, the applicant argues that “Lykes, however, does not explicitly use the terms segments or "category nodes" as claimed in relation to attributes for each of the respective distribution platforms. See the Office Action at page 4.” Whereas the prior art does not use the terms in haec verba, the applicant does not appear to explain why the prior art does not read on the broadest reasonable interpretation of the claimed terms or that the applicant is acting as his own lexicographer that the terms “category nodes” must be given a particular interpretation. See MPEP 2111 stating “An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) (holding that an inventor may define specific terms used to describe invention, but must do so "with reasonable clarity, deliberateness, and precision" and, if done, must "‘set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change" in meaning) (quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)).
In reviewing the outstanding Office Action dated 3/21/2022, the examiner stated “Wherein Lykes discloses a unified metadata file comprising content attributes and messages according to a schema standard which describes the network data to be packed into data packets of the Network PID and programming data to be packed into data packets of the Program Map Table PID, Lykes however, does not explicitly use the terms segments or “category nodes” as claimed in relation to attributes for each of the respective distribution platforms…” and then went on to incorporate the teachings of Sherwin, Miller, Simms, and TVTechnology to render the claimed limitation obvious. Wherein the combined prior art performs the functions of the claimed term “category” and “node” when combining definitions, the prior art renders the limitations obvious as discussed in the obviousness rejection incorporated herein by reference. However, wherein the applicant has submitted additional amendments, a new grounds of rejection with newly found prior art reference(s) will be provided in order to take into account the newly amended limitations.
The examiner submits that independent claims 7, 11, 15, 19, and 20 are also not  allowable  and are obvious over the references cited in the Office Action at least for the reasons stated above with regard to amended independent claim 1. The examiner respectfully submits that claims 2-6, 8-10, 12-14, 16-18 and 21 are also taught, suggested or rendered obvious over the combination of Lykes, Sherwin, Miller, Simms, and TVTechnology based at least on the dependence on independent claims 1, 7, 11, or 15, respectively. At least for these reasons, claims 2-6, 8-10, 12-14, 16-18, and 21 are believed to be not be in a condition for allowance.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lykes; Randy et al. US 20200204279 A1 (hereafter Lykes) and in further view of Sherwin; Jeffrey et al. US 20130254041 A1 (hereafter Sherwin) and in further view of Miller; Benjamin Aaron et al. US 20190122659 A1 (hereafter Miller) and in further view of Simms et al., US20040154039A1 (hereafter Simms) and in further view of TVTechnology, AMWA Ratifies MXF Versioning Specification, November 16, 2011, pg. 1-7. 
Regarding claim 1, “a system: a memory for storing instructions, comprising: one or more processors in a broadcast provider system, the one or more processors are configured to execute the instructions, based on the instructions, the one or more processors are configured to: receive a linear media feed from a source device; determine a plurality of segments of the received linear media feed based on one or more inbound triggers associated with the received linear media feed” Lykes teaches (para 76-79 receiving programming feeds as described in SCTE with network ID and program map table PID wherein Network PID includes at least network information, network text, virtual channel information and system time, and the Program Map Table PID includes at least program information and program name. Thus, a typical multiplexed stream will include sequences of data packets that comprise Network PID streams and Program Map Table PID streams…SCTE 35 cue messages are typically placed within a descriptor field of the Program Map Table PID, and the corresponding program information is carried in the Network PID and the Program Map Table PID when the transport stream is generated on the network side. Regarding “generate a unified metadata file that corresponds to a single universal schema file to share with a plurality of distribution platforms, wherein the generated unified metadata file comprises a plurality of category nodes with associated attributes for each distribution platform of the plurality of distribution platforms, and wherein the associated attributes in the generated unified metadata file shared with each of the plurality of distribution platforms, is included in the unified metadata file based on at least a programming schedule of the received linear media feed and an asset distribution interface (ADI) specification required by each of the plurality of distribution platforms; generate a unified package comprising the plurality of segments of the linear media feed as a broadcast media feed and the generated unified metadata file; and transmit the generated unified package to each distribution platform of the plurality of distribution platforms via a communication network” Lykes teaches (para 79  the network prepares a manifest that includes programming information, including video content, and marketing information, and based on the applicable business rules for the broadcast network or cable network operator, a playlist is created and stored on the network CDN. At the scheduled time, the playlist is called and sent to the uplink system for distribution to the satellite then the MVPD. Typically, the playlist is prepared by the network in accord with the SMPTE BXF schema standard, which describes the network data to be packed into data packets of the Network PID and programming data to be packed into data packets of the Program Map Table PID; para 79-86 playlist is prepared by the network in accord with the SMPTE BXF schema standard; para 76 – transmitted programming feeds typically comprise unified metadata file comprising messages according to a schema standard). 
Wherein Lykes discloses a unified metadata file comprising content attributes and messages according to a schema standard which describes the network data to be packed into data packets of the Network PID and programming data to be packed into data packets of the Program Map Table PID, Lykes however, does not explicitly use the terms segments or “category nodes” as claimed in relation to attributes for each of the respective distribution platforms. For example, Lykes teaches “[0029] The result of seamlessly generating a VAST request for digital content from a linear programming stream is that online digital ad servers, such as Google Ad Manager, Freewheel, Cadent/Blackarrow, Atlas (Amazon), AppNexus, OpenX and others, can now serve a digital ad into traditional TV distribution platforms without replacing set top boxes or adding firmware.” As such, Lykes teaches transmitting content in an agnostic manner and corresponds to “generate a unified metadata file that corresponds to a single universal schema file to share with a plurality of distribution platforms. The elements with respect to categories (e.g., “category”) utilized to distribute content is further evidenced when viewing Sherwin in further view of Simms as will be discussed below.
In an analogous art, the significant teaching value of Sherwin’s invention is that the metadata manager 22 is a metadata management service configured to support single data source and multi-platform metadata translation and Sherwin para 38-39 teaches a relation with SCTE  wherein the metadata manager 22 is vendor and system agnostic, offering dynamic delivery of play lists (i.e., a video stream that comprises content and opportunities for advertisements), advertising avails, and related metadata. The metadata manager 22 is compatible with industry-wide advertising sales and delivery systems, including campaign managers (e.g., the national campaign manager 32 and the local campaign manager 34), content streamers (not shown), and traffic and billing systems (not shown). The metadata manager 22 provides management of play lists, which may comprise rules-based video streams comprising specific entertainment content, such as a feature or several episodes within a series, and designated advanced advertisement insertions, including breaks, entertainment content, pre, post, mid rolls, interstitials, interactives, and channel tunes. Sherwin Table 2 teaches the metadata manager 22 creates, reads, and updates content metadata for supported platforms. Sherwin para 31-32 disclosing memory and processors part of a broadcast provider system that were not explicitly disclosed in Lykes. See also Sherwin teachings to review the above teachings in context: para 33-56 and Tables 1-9 - teaches an asset distribution interface  specification required by each of the plurality of distribution platforms and determining a plurality of segments of the received linear media feed based on one or more inbound triggers associated with the received linear media feed and transmitting assets as well as metadata describing that content; application server module for managing metadata. The metadata manager 22 permits content provider 20 or service provider 18 to ingest, edit, and distribute video metadata for VOD, advertising content, linear content, and network content for QAM and IP delivery platforms. The metadata manager 22 is a metadata management service configured to support single data source and multi-platform metadata translation; para 57-65 The POIS 44 contains features, attributes and constraints for each placement opportunity, compliant with platform, rights, and policies including those of the content in which it exists. These placement opportunities are content specific; therefore, attributes and constraints may vary by network, geographic region, or other content distribution dimension. The POIS 44 defines the standardized interface for accessing the placement opportunity information. The POIS 44 uses ADI2.0 and therefore needs to provide a mapping from ADI1.1 to ADI2.0. In one embodiment, the metadata manager 22 ingests ADI1.1, transform it (with field mapping), and output ADI2.0.; placement response and placement status notification message translation Customizable ad placement request targeting criteria enrichment Platform agnostic and customer application independent Optionally integrates with This Technology's Data Boundary Manager (DBM) (not shown) for restricting high valued data from being exchanged with third party ADSs Supports multiple simultaneous instances of This Technology's VAST adapters (not shown) for routing ad decision requests and placement status to broadband CMS s and their ADSs Integrates with This Technology's Content Information Service (CIS) Appliance and Placement Opportunity Information Service (POIS) appliance for faster, more efficient content and placement opportunity metadata acquisition and utilization. 
As discussed above, wherein Lykes and Sherwin do not disclose the category nodes and attributes in relation to the unified metadata file, in an analogous art, Miller para 91-92, 96-100, 156, 172 teaches content and packages may support multiple renditions with specific attributes wherein a component can be configured, for example via inputs received from a producer, that detects the presence of that name-value pair and renders a rendition using the XML data; data may be stored in a de-normalized format that allows any number of attributes to be configured and stored over time without necessary code changes). As such, Miller does disclose that content has particular attributes but does not disclose the terms in haec verba regarding category notes. 
	The deficiency of Lykes, Sherwin, and Miller is further evidence in an analogous art to Simms disclosing a unified metadata file wherein programming file delivery from different Independent Data Providers IDP’s  using Global Listings Format (GLF) wherein Simms para 8 recognizes a known problem in the art wherein in “FIG. 1, a first IDP 102 uses a first proprietary data file format 112, a second IDP 104 uses a second proprietary data file format 114, and a third IDP 106 uses a third proprietary data file format 116. A receiving entity 108, such as a local programming distributor may even subscribe to several IDPs and must process programming data files from each into programming 109.” Therefore, a person of ordinary skill in the art would have understood that when a linear stream content is provided with proprietary data file format, then the metadata may be converted to a unified metadata file and relates to addressing a known problem such as “wherein the generated unified metadata file comprises a plurality of category nodes with associated attributes for each distribution platform of the plurality of distribution platforms, and wherein the associated attributes in the generated unified metadata file shared with each of the plurality of distribution platforms, is included in the unified metadata file based on at least a programming schedule of the received linear media feed and an asset distribution interface (ADI) specification required by each of the plurality of distribution platforms” because a unified metadata file be used to provide metadata and programming content to heterogenous devices. Simms further teaches the unified metadata file comprises category notes as a category for data and the associated attributes for the content data in Fig. 4-7 and para 42-46 for Fig. 4, para 47-51 for Fig. 5, para 52-62 for Fig. 6 disclosing different elements, attributes and or corresponding values and para 63-73 for Fig. 7 disclosing the structure of the program information and schedule information comprising category information and attributes for the categories (corresponds to wherein the generated unified metadata file comprises a plurality of category nodes with associated attributes).  
	The motivation to modify Lykes and Sherwin and Miller is further evidenced in the disclosure of TVTechnology disclosing “Broadcasters like Turner had expressed a need for a file container that would facilitate the management of different version of program items for different platforms and different devices.” (Interoperability section pg. 3).
Note: See prior art made of record but not relied upon in order to avoid duplicative references:
Carney; John et al. US 20210136458 A1 teaching data to be provided for universal use to be composed from content identified using category data.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Lykes invention for determining a plurality of segments of the received linear media feed based on one or more inbound triggers associated with the received linear media feed and generate and transmit a unified metadata file comprising a universal schema for a plurality of distribution platforms based on at least a programming schedule of the received linear media feed by further incorporating known elements of Sherwin’s invention for a metadata management service configured to support multi-platform metadata translation for generating a playlist for content segments of the received linear media feed based on one or more inbound triggers associated with the received linear media feed and transmitting assets as well as metadata describing that content and an asset distribution interface specification required by each of the plurality of distribution platforms and in order to not only transmit program and advertisement content but to also transmit metadata that would enable a renderer to display the program and advertisements in different renditions as disclosed by Miller. It would have been obvious before the effective filing date of the claimed invention to modify Lykes, Sherwin, and Miller by further incorporating known elements of Simms for distributing interoperable master format file-based framework designed to represent one version of content with metadata for different distribution providers because the prior art recognizes a need for a file container that would facilitate the management of different version of program items for different platforms and different devices (as disclosed by TVTechnology).
	
Regarding claim 2, “wherein the linear media feed is at least one of a live video feed or a pre-stored media feed” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Lykes teaches (para 25-28 element 110 receiving linear programming from a source device 110 is a live event).
Regarding claim 3, “wherein the unified metadata file includes at least one of a media item identifier of the linear media feed, a title of the linear media feed, a short summary of the plurality of segments, a file format, encryption information, length of the linear media feed, a date and/or time the linear media feed was added to a catalog of media items, a new item indicator for the linear media feed, a media item class, a sequence of the plurality of attributes defined with respect to a corresponding node of the plurality of category nodes, and program-specific information (PSI) data, and closed captioning data” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Lykes teaches (para 25-28 element 110 receiving linear programming from a source device 110 is a live event; para 27-29 the preparation of a VAST response to the ad request, and the serving of digital content identified in the response into the linear programming feed; para 50 process 300 allows digital ad content to be inserted into any type or format of digital video stream, from any content source to any content distributor, whether cable TV, satellite TV, IPTV, or OTT such that Lykes teaches distribution platform information as needed; para 79-86 playlist is prepared by the network in accord with the SMPTE BXF schema standard, which describes the network data to be packed into data packets of the Network PID and programming data to be packed into data packets of the Program Map Table PID; para 76 – transmitted programming feeds typically comprise unified metadata file comprising messages according to a schema standard); see also Sherwin para 33-56 and Tables 1-9- teaches an asset distribution interface  specification required by each of the plurality of distribution platforms and determining a plurality of segments of the received linear media feed based on one or more inbound triggers associated with the received linear media feed and transmitting assets as well as metadata describing that content; application server module for managing metadata. The metadata manager 22 permits content provider 20 or service provider 18 to ingest, edit, and distribute video metadata for VOD, advertising content, linear content, and network content for QAM and IP delivery platforms. The metadata manager 22 is a metadata management service configured to support single data source and multi-platform metadata translation; para 57-65 The POIS 44 contains features, attributes and constraints for each placement opportunity, compliant with platform, rights, and policies including those of the content in which it exists. These placement opportunities are content specific; therefore, attributes and constraints may vary by network, geographic region, or other content distribution dimension. The POIS 44 defines the standardized interface for accessing the placement opportunity information. The POIS 44 uses ADI2.0 and therefore needs to provide a mapping from ADI1.1 to ADI2.0. In one embodiment, the metadata manager 22 ingests ADI1.1, transform it (with field mapping), and output ADI2.0.; placement response and placement status notification message translation Customizable ad placement request targeting criteria enrichment Platform agnostic and customer application independent Optionally integrates with This Technology's Data Boundary Manager (DBM) (not shown) for restricting high valued data from being exchanged with third party ADSs Supports multiple simultaneous instances of This Technology's VAST adapters (not shown) for routing ad decision requests and placement status to broadband CMS s and their ADSs Integrates with This Technology's Content Information Service (CIS) Appliance and Placement Opportunity Information Service (POIS) appliance for faster, more efficient content and placement opportunity metadata acquisition and utilization.
 Regarding claim 4, “wherein the one or more processors are configured to generate and update the unified metadata file in real-time” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 disclose the reception of programming information and metadata for a live event and wherein Sherwin further teaches the deficiency of updating in Table 2, 4, 6, 9; see also Miller para 0058.
Regarding claim 5, “wherein one or more of the plurality of distribution platforms re-package the plurality of segments of the linear media feed and corresponding unified metadata based on one or more modifications required within the unified metadata file” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Sherwin metadata manager 22 is a metadata management service configured to support single data source and multi-platform metadata translation; para 57-65 The POIS 44 contains features, attributes and constraints for each placement opportunity, compliant with platform, rights, and policies including those of the content in which it exists. These placement opportunities are content specific; therefore, attributes and constraints may vary by network, geographic region, or other content distribution dimension. The POIS 44 defines the standardized interface for accessing the placement opportunity information. The POIS 44 uses ADI2.0 and therefore needs to provide a mapping from ADI1.1 to ADI2.0. In one embodiment, the metadata manager 22 ingests ADI1.1, transform it (with field mapping), and output ADI2.0.; placement response and placement status notification message translation Customizable ad placement request targeting criteria enrichment Platform agnostic and customer application independent Optionally integrates with This Technology's Data Boundary Manager (DBM) (not shown) for restricting high valued data from being exchanged with third party ADSs Supports multiple simultaneous instances of This Technology's VAST adapters (not shown) for routing ad decision requests and placement status to broadband CMS s and their ADSs Integrates with This Technology's Content Information Service (CIS) Appliance and Placement Opportunity Information Service (POIS) appliance for faster, more efficient content and placement opportunity metadata acquisition and utilization; See also Miller’s renderer 150 (e.g., para 0065 0099 renderer applies renditions of content) and para 91-92, 96-100, 156, 172) content and packages may support multiple renditions with specific attributes wherein a component can be configured, for example via inputs received from a producer, that detects the presence of that name-value pair and renders a rendition using the XML data; data may be stored in a de-normalized format that allows any number of attributes to be configured and stored over time without necessary code changes).
Regarding claim 6, “wherein the programming schedule defines a schedule of the linear media feed, ordering of the plurality of segments of the linear media feed during playout, and when to distribute the linear media feed” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein Lykes further teaches [0079] For example, the network prepares a manifest that includes programming information, including video content, and marketing information, and based on the applicable business rules for the broadcast network or cable network operator, a playlist is created and stored on the network CDN. At the scheduled time, the playlist is called and sent to the uplink system for distribution to the satellite then the MVPD. Typically, the playlist is prepared by the network in accord with the SMPTE BXF schema standard, which describes the network data to be packed into data packets of the Network PID and programming data to be packed into data packets of the Program Map Table PID.
Regarding the system claims 7-10, the claims are grouped and rejected with the system claims 1-6 because the elements of comprising a broadcast provider system for transmitting streams to a plurality of distribution platforms mirror the elements of the systems of claims 7-10 comprising a distribution platform. Furthermore, Miller’s renderer 150 corresponds to the processor of a distribution platform utilizing templates for the universal schema of a plurality of nodes and attributes based on an ADI specification and correlate the segments for presentation based on triggers disclosed in Lykes and Sherwin (e.g., Miller para 0065 0099 renderer applies renditions of content) and para 91-92, 96-100, 156, 172) content and packages may support multiple renditions with specific attributes wherein a component can be configured, for example via inputs received from a producer, that detects the presence of that name-value pair and renders a rendition using the XML data; data may be stored in a de-normalized format that allows any number of attributes to be configured and stored over time without necessary code changes). Regarding claims 8-10 are further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Miller teaches utilizing a fingerprint which is understood as a watermark (para 0060). 
  Regarding the method claims 15-18 the claims are grouped and rejected with the system claims 1-6 and 7-10 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-6 and 7-10 and because the steps of the method are easily converted into a method comprising a distribution platform renderer by one of ordinary skill in the art.
  Regarding the method claims 11-14 the claims are grouped and rejected with the system claims 1-6 and claims 7-10 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-6 and 7-10 and because the steps of the method are easily converted into a method comprising a distribution platform renderer by one of ordinary skill in the art. 
  Regarding the method claims 15-18 the claims are grouped and rejected with the system claims 1-6 and claims 7-10 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-6 and 7-10 and because the steps of the method are easily converted into a method comprising a distribution platform renderer by one of ordinary skill in the art. 
  Regarding the non-transitory computer readable media claims 19-20 are grouped and rejected with the system claims 1-10 and method claims 11-18 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of system claims 1-10 and method claims 11-18 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art.
Regarding claim 21, “wherein one or more processors are further configured transmit an electromagnetic signal corresponding to the unified package in one or more output formats to the plurality of distribution platforms” is further rejected on obviousness grounds as discussed in the rejection of claims 1-20 wherein the combination of prior art teach broadcasting the unified metadata file and wherein Sherwin para 84 further teaches some portions of the detailed descriptions are presented in terms of algorithms and symbolic representations of operations on data bits within a computer memory. These algorithmic descriptions and representations are the means used by those skilled in the data processing arts to most effectively convey the substance of their work to others skilled in the art. An algorithm is here, and generally, conceived to be a self-consistent sequence of steps leading to a desired result. The steps are those requiring physical manipulations of physical quantities. Usually, though not necessarily, these quantities take the form of electrical or magnetic signals capable of being stored, transferred, combined, compared, and otherwise manipulated.

Conclusion

See prior art made of record but not relied upon in order to avoid duplicative references:
Carney; John et al. US 20210136458 A1 teaching data to be provided for universal use to be composed from content identified using category data.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Primary Examiner, Art Unit 2421